Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated July 7, 2022.
Claims 16-35 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on July 13, 2022.

The application has been amended as follows: 

Claim 20 “The system of claim 19, wherein the engagement feature of the coupling mechanism is one of a barb or threading.”

Drawings
The drawings were received on July 12, 2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
As an initial matter, Applicant’s arguments related to the Drawings and Specification are noted and the objections are removed.  All other issues have also been adequately addressed and are no longer at issue.  The only remaining issue is the 112(f) invocation of the term “engagement feature” in claim 19.  The Examiner maintains that this term invokes 112(f) because “feature” is a non-structural term (a nonce term) that acts as a generic placeholder.  The Examiner is unaware of any structure associated with “feature” or “engagement feature” for that matter.  This is not to say that there are no known structures that can be “engagement features”, merely that the term itself does not have any particular structure.  The term is modified by functional language (“configured to mate with an engagement feature on an inner wall of the end cap channel to lock the coupling mechanism to the end cap”).  Finally, the placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because there is no structure used to modify the placeholder.  All three requirement for invoking 112f have been met and the Examiner’s invocation is deemed proper.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The substantive reasons for allowance were set forth in the Office Action dated May 27, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795